Sheila J. Rostiac                Human Resources
Senior Vice President-Human Resources         80 Park Plaza, T4, Newark, NJ
07102
and Chief Human Resources Officer        tel: 973-430-6047
email: Sheila.Rostiac@pseg.com


EXHIBIT 10a(20)
picture1a08.jpg [picture1a08.jpg]
December 16, 2019




David M. Daly
42 Atlantic Street
Keyport, NJ 07735


Dear Dave:
I am pleased to offer you the position of President and Chief Operating Officer
- PSEG Utilities and Clean Energy Ventures, in PSEG Services Corporation,
effective January 1, 2020. In this position, you will be paid a base annual
salary of $600,000. You shall be eligible for your next salary review in January
2021. Salary reviews will be conducted annually thereafter.
You will continue to be eligible to participate in the PSEG Senior Management
Incentive Compensation Plan (“SMICP”) under the terms and conditions of that
Plan. Your target incentive award will be 75% of your base salary. You may,
however, be eligible to receive up to 150% of your base salary dependent upon
business results. Targets and awards may be adjusted from time to time in
accordance with established plan procedures. There is no guarantee of payment
under the SMICP, and any such payment will be contingent upon your establishment
and successful completion of 2020 goals and objectives and your award, if
earned, for 2020 will be payable in 2021.
You will continue to be a participant in the PSEG 2004 Long-Term Incentive Plan
as amended (“LTIP”). At the February 17, 2020 Organization and Compensation
Committee (“O&CC”) meeting, it will be recommended that an LTIP grant of
$1,360,000 be approved for you. This and any future LTIP grants will be in the
form of 30% as Restricted Stock Units (“RSUs”) and 70% as Performance Share
Units (“PSUs”). The number and form of LTIP grants recommended in any given year
will appropriately reflect your responsibilities and ability to contribute to
the long-term success of PSEG and is subject to the approval of the O&CC. All
future grants under the LTIP will be subject to the terms of the LTIP and the
related grant award agreements.


You will continue to be eligible to participate in the PSEG Deferred
Compensation Plan For Certain Employees (“Deferred Compensation Plan”), which
will allow you to defer a portion of your base pay and/or all or a portion of
any cash incentive you may receive in any given year.
 
You will continue to be eligible to participate in the PSEG Equity Deferral Plan
(“Deferred Equity Plan”), which will allow you to defer all or a portion of the
receipt of shares under the LTIP.
You will continue to be a Schedule A participant in the Key Executive Severance
Plan of Public Service Enterprise Group Incorporated, as amended from time to
time.






--------------------------------------------------------------------------------




David M. Daly                                December 16, 2019




If, at the time you terminate from employment, you are determined to be a
“specified employee” as defined in Section 409A of the Internal Revenue Code of
1986, as amended (“Section 409A”), your nonqualified deferred compensation
payments will be delayed for six months following your termination of employment
to the extent necessary to satisfy Section 409A.
You will continue to be required to own and retain a level of company stock
commensurate with your new position as outlined in the attached Officer Stock
Ownership and Retention Policy. Your retention requirement will continue to be
4x your annual base salary.
You will continue to be eligible for a monthly vehicle stipend of $1,000.
You will be changing legal entity companies (from PSE&G to PSEG Services
Corporation) and will therefore have a restart of your Social Security (FICA)
tax. In addition, NJ Unemployment tax and NJ Family Leave Insurance tax will
also restart. You will be able to request a refund of these taxes when you file
your 2020 income tax return.
The purpose of this letter is to set forth the terms of your new position with
the Company; it is not a contract of employment, nor does it guarantee your
employment with the Company for any period of time. Your employment with the
Company is at-will, which means that either you or the Company is free to
terminate the employment relationship at any time, for any reason, with or
without cause.
Additionally, enclosed is a booklet referencing the Responsibilities of
Corporate Officers and Directors.
Finally, you will be required to sign the enclosed Confidentiality,
Non-Competition, and Non-Solicitation Agreement, and the enclosed Arbitration
Agreement.




2

--------------------------------------------------------------------------------



David M. Daly                                December 16, 2019




If the foregoing is in accordance with your understanding, please sign this
letter and the enclosed Agreements, and return them to me.


Sincerely,


/s/ Sheila J. Rostiac


Sheila J. Rostiac
Senior Vice President - Human Resources
and Chief Human Resources Officer
                        


Agreed to this 18 day of December, 2019.


/s/ David M. Daly
_______________________________________
David M. Daly


Attachments:
1.
Senior Management Incentive Compensation Plan (“SMICP”)

2.
PSEG Deferred Compensation Plan

3.
PSEG Equity Deferral Plan

4.
Key Executive Severance Plan

5.
Officer Stock Ownership & Retention Policy

6.
Confidentiality, Non-Competition and Non-Solicitation Agreement

7.
Arbitration Agreement

8.
Responsibilities of Corporate Officers and Directors







3

--------------------------------------------------------------------------------


Sheila J. Rostiac                Human Resources
Senior Vice President-Human Resources         80 Park Plaza, T4, Newark, NJ
07102
and Chief Human Resources Officer        tel: 973-430-6047
email: Sheila.Rostiac@pseg.com




picture1a09.jpg [picture1a09.jpg]




February 4, 2020




David M. Daly
42 Atlantic Street
Keyport, NJ 07735


Supplement to offer letter dated December 16, 2019




Dear Dave:
For the avoidance of doubt, in your new position, effective January 1, 2020, as
President and Chief Operating Officer - PSEG Utilities and Clean Energy
Ventures, in PSEG Services Corporation, you will also maintain your prior title
and responsibilities as President of Public Service Electric & Gas (“PSE&G”) and
Chairman of the Board (“COB”) of PSEG Long Island.


No other terms or conditions of your December 16, 2019 Offer Letter for the
position of President and Chief Operating Officer - PSEG Utilities and Clean
Energy Ventures, in PSEG Services Corporation will change.


If the foregoing is in accordance with your understanding, please sign and date
this letter and return to me.


Sincerely,


/s/ Sheila J. Rostiac


Sheila J. Rostiac
Senior Vice President - Human Resources
Chief Human Resources Officer & Chief Diversity Officer
    
                    


Agreed to this 4th day of February, 2020.


/s/ David M. Daly
_______________________________________
David M. Daly




